[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT

                       ________________________                 FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 05-11373                 August 10, 2005
                         Non-Argument Calendar             THOMAS K. KAHN
                       ________________________                CLERK

                   D. C. Docket No. 03-20857-CV-AMS

EDWARDO ALONSO,

                                                           Plaintiff-Appellant,

                                  versus

ROBERT GARCIA,
DOLPHIN EXTERMINATING COMPANY,

                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________
                             (August 10, 2005)



Before BIRCH, DUBINA and BARKETT, Circuit Judges.

PER CURIAM:
       This is an appeal from the district court’s1 grant of the defendants’ motion

for partial summary judgment.2 The district court found that there was no basis for

jurisdiction over Alonso’s overtime claims under the Fair Labor Standards Act

(“FLSA”) for the years 2001 and 2002.

       We review the district court’s grant of summary judgment de novo, applying

the same legal standards that bound the district court. Hale v. Tallapoosa County,

50 F.3d 1579, 1581 (11th Cir. 1995).

       After reviewing the record and reading the parties’ briefs, we conclude that

the district court erred in part in granting the defendants’ motion for partial

summary judgment. Congress created two types of coverage under the FLSA: (1)

“individual” coverage and (2) “enterprise” coverage. See, e.g. Dunlop v. Indus.

America Corp., 516 F.2d 498, 500-01 (5th Cir. 1975).3 Defendant Dolphin

Exterminating Company did not attain “enterprise” coverage until 2002 when it

grossed in excess of $500,000 in sales. See 29 U.S.C. § 203(s)(1)(A)(ii)

       1
        The parties consented to a magistrate judge handling all proceedings in this case. See 28
U.S.C. § 636 et seq.
       2
        A jury trial was conducted to determine whether overtime was owed to Alonso for 2002.
The district court entered a final judgment based on the jury’s verdict in favor of Alonso and
awarded him attorney’s fees and costs for a total judgment of $34,532.25. That judgment has not
been appealed.
       3
       In Bonner v. City of Prichard, 661 F.2d 1206 (11th Cir. 1981), we adopted as binding
precedent all decisions of the Fifth Circuit handed down prior to the close of business on
September 30, 1981.

                                                2
(enterprise engaged in commerce “is an enterprise whose annual gross volume of

sales made or business done is not less than $500,000"). However, Alonso can

qualify for individual coverage. We note that “application of the FLSA to

[varying] situations is essentially a line-drawing exercise.” Brennan v. Wilson

Bldg, Inc., 478 F.2d 1090, 1094 (5th Cir. 1973). We also note that the “engaged in

commerce” phrase “is to be given a broad, liberal construction.” Id. We conclude

from the record that Alonso was “engaged in commerce” through his duties as a

laborer transporting fumigation materials and chemicals, which had traveled in

interstate commerce to defendants’ customers within the state. Although these

duties required no transportation outside the state of Florida, the materials and

chemicals, which had traveled in interstate commerce, continued to flow in

interstate commerce until they reached Dolphin Exterminating Company’s

customers. See id. at 1095 (holding elevator operators who transported passengers

delivering interstate mail, parcel post, and freight “engaged in commerce” because

the goods they transported continue to flow in interstate commerce until delivered

to the tenants of the building in which the elevators were operated).

      Accordingly, we affirm the district court’s grant of partial summary

judgment on Alonso’s enterprise coverage claim, but reverse as to his individual

coverage claim.

                                          3
AFFIRMED in part, REVERSED in part.




                           4